           Case 3:21-cv-03266-VC Document 53 Filed 08/31/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  ELETTRA MEEKS, et al.,                              Case No. 21-cv-03266-VC
                  Plaintiffs,
                                                      ORDER DENYING DEFENDANT'S
           v.                                         MOTION TO COMPEL
                                                      ARBITRATION
  EXPERIAN INFORMATION
  SOLUTIONS, INC., et al.,                            Re: Dkt. No. 20
                  Defendants.


        The motion to compel arbitration filed by Experian Information Solutions is denied.

When the plaintiffs registered for the CreditWorks service, they agreed to its Terms of Use,

which contain an arbitration provision. But the Terms of Use Agreement establishes a contract

between the plaintiffs and ConsumerInfo.com—not Experian Information Solutions. The

Agreement specifies that, “[f]or purposes of this Agreement, the terms ‘we,’ ‘us’ or ‘ECS’ refer

to ConsumerInfo.com, Inc., . . . its predecessors in interest, successors and assigns, and any of its
third party service providers.” Dkt. No. 20-2 at 47. Experian Information Solutions does not fall

within this definition and is therefore not a party to the agreement.

        A non-party to an agreement can enforce an agreement’s arbitration clause as a third-

party beneficiary. See Murphy v. DirecTV, Inc., 724 F.3d 1218, 1233 (9th Cir. 2013). There may

well be an argument that the Terms of Use Agreement makes Experian Information Solutions a

third-party beneficiary of the arbitration provision. However, Experian Information Solutions did

not argue in its motion to compel that it is a third-party beneficiary, so it has forfeited that

argument. See id. at 1233-34. Furthermore, even though the plaintiffs noted in their opposition
brief that the only possible path to victory for Experian Information Solutions was through a
          Case 3:21-cv-03266-VC Document 53 Filed 08/31/21 Page 2 of 2




third-party beneficiary theory, in its reply brief the company expressly declined to make that

argument. It instead relied wholly on its argument that it is a party to the Agreement. Because

that argument is wrong, the motion to compel arbitration must be denied.

       IT IS SO ORDERED.

Dated: August 31, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
